EXHIBIT 16.1 April 13, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: General Cannabis, Inc. File No. 333-172543 Dear Sir or Madam: We have read the section entitled Changes In and Disagreements With Accountants on Accounting and Financial Disclosure in the registration statement on Form S-1 of General Cannabis, Inc. dated April 12, 2011, and agree with the statements concerning our firm contained therein. Very truly yours, Mendoza Berger & Company, LLP /s/Mendoza Berger & Company, LLP Irvine, CA
